Citation Nr: 1132022	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness (previously blood clots).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006, rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for non-Hodgkin's lymphoma, in remission, with residuals of dizziness and hypersensitivity of the skin, assigning an initial 10 percent rating, effective January 31, 2006.  The RO also granted entitlement to service connection for blood clots, assigning an initial noncompensable rating, also effective January 31, 2006.  The Veteran disagreed with the ratings awarded and the current appeal ensued.  

During the course of the appeal, the Veteran relocated to Georgia in October 2009 and the claims file was transferred to the custody of the RO in Atlanta, Georgia, which is now the agency of original jurisdiction.

In a May 2010 rating decision, the RO recharacterized and consolidated the Veteran's disabilities as non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness (blood clots previously coded 7112).  His disability rating was increased to 30 percent, effective January 31, 2006.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an initial evaluation in excess of 30 percent for non-Hodgkin's lymphoma is warranted.  The Veteran maintains that his service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness (previously blood clots) is more severe than the current rating reflects.  

The Veteran has asserted that this condition is severe all of the time, reporting that he is unable to bend over to tie his shoes without almost passing out.  He has specifically complained throughout the appeals period that he has headaches in connection with this service-connected disability.  

The Veteran is rated at 30 percent for his service-connected non-Hodgkin's lymphoma, in remission, with residuals of skin hypersensitivity and venous occlusion causing dizziness (previously blood clots) under Diagnostic Codes 7715-6204.  The hyphenated diagnostic code indicates that non-Hodgkin's lymphoma, under Diagnostic Code 7715, is the service-connected disorder, and peripheral vestibular disorders, under Diagnostic Code 6204, is a residual condition.  38 C.F.R. § 4.27 (2010).

Diagnostic Code 7715 indicates that if there has been no local recurrence or metastasis, rate on the residuals.  In addition to skin hypersensitivity, venous occlusion, and dizziness, the Veteran has complained of headaches, and decreased vibration in the hands and feet, which was found to be peripheral neuropathy in a May 2006 VA examination.  In a February 2010 Veteran's Examination Request Report associated with the record, it was noted that he was to be evaluated for his headaches and to determine if they were due to his venous occlusion.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As these multiple residuals are all potentially encompassed in the Veteran's request for an increased initial rating, a new examination is required in order to fully evaluate the nature and extent of the service-connected non-Hodgkin's lymphoma residuals.  

The claims file also reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Atlanta, Georgia; however, as the claims file only includes treatment records from that facility dated up to February 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected residuals from the Atlanta VAMC for the period from February 2010 to the present.

2.  Once the foregoing development has been accomplished to the extent possible, and following any mandated post-surgical convalescent period, the AMC is to arrange for the Veteran to undergo a VA examination by an appropriate physician to ascertain the nature and severity of all of the Veteran's residuals of non-Hodgkin's lymphoma, including headaches, peripheral neuropathy of the hands and feet, and any other residuals that are etiologically related to the therapy used to treat his service-connected disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  

After interview and examination of the Veteran, and review of the entire record, the examiner should identify all residual disability from non-Hodgkin's lymphoma, describing in detail the severity of the symptoms.  The examiner should indicate whether the Veteran's headaches are prostrating as well as discuss the frequency of any headache attacks.  Examination of the hands and the feet should indicate whether any peripheral neuropathy is mild, moderate, or severe.  If the examiner concludes that the Veteran's headaches and/or peripheral neuropathy of the hands and feet are unrelated to his lymphoma, a rationale for all opinions must be given.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in May 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


